12/22/2015                                                                          TDCJ Offender Details

                                                                                                   [M'/1 TDCJ Home .



   Offender Information Details


   SID Number:                                                                 01819854

   TDCJ Number:                                                                01832857

   Name:                                                                       SEGREST,RICHARD CARROLL                               •
   Race:                                                                       w
   Gender:                                                                     M

   DOB:                                                                        1951-10-11

   Maximum Sentence Date:                                                      2086-02-27

   Current Facility:                                                           MICHAEL

   Projected Release Date:                                                     2086-02-27

   Parole Eligibility Date:                                                    2042-02-27

   Offender Visitation Eligible:                                               YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                  Offender is not scheduled for release at this time.

   Scheduled Release Type:                                                 Will be determined when release date is scheduled.

   Scheduled Release Location:                                             Will be determined when release date is scheduled.




   Offense H"1st ory:
       Offense                                                          Sentence                            Case     Sentence (YY-
                                        Offense                                            County
        Date                                                              Date                               No.        MM-DD)
                         THEFT UNDER $1500 AND TWO
      2002-11-22                                                          2003-01-06       TARRANT 0872229W             180 Days
                                  PRIOR

      2005-07-21              ASLT 81-FAM MEMBER                          2005-11-04       JOHNSON          F39595       4-00-00

http://offender .tdcj .state. tx.us/OffenderSearchloffenderD etai l.action?sid= 01819854                                             1/2